UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                               )
BAPTIST MEMORIAL HOSPITAL,                     )
                                               )
              Plaintiff,                       )
                                               )
       v.                                      )              Civil Action No. 02-1919 (PLF)
                                               )
CHARLES E. JOHNSON,                            )
 Acting Secretary, United States Department of )
 Health and Human Services,                    )
                                               )
              Defendant.1                      )
__________________________________________)

                                              ORDER

                For the reasons set forth in the Opinion issued this same day, it is hereby

                ORDERED that plaintiff’s Motion for Discovery [33] is DENIED; it is

                FURTHER ORDERED that defendant’s Motion to Dismiss [30] is GRANTED;

and it is

                FURTHER ORDERED that plaintiff’s Motion for Summary Judgment [38] is

DENIED as moot. This case is DISMISSED for lack of jurisdiction. The Clerk of this Court

shall remove this case from the docket of this Court. This is a final appealable order. See FED .

R. APP . P. 4(a).

                SO ORDERED.

                                                      __/s/_________________________
                                                      PAUL L. FRIEDMAN
                                                      United States District Judge
DATE: March 25, 2009

        1
              The Court has substituted Acting Secretary Charles E. Johnson as defendant
pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.